DETAILED ACTION
Remarks
Applicant presents a communication dated 16 May 2022 in response to the 14 February 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant amends claims 1, 12 and 23. Applicant also cancels claims 10, 11, 21, 22, 32 and 33.
Claims 1, 12 and 23 are further amended via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1, 3, 5-9, 12, 14, 16-20, 23, 25, and 27-31 remain pending and are allowed herein. Claims 1, 12 and 23 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In view of the examiner’s amendments below, no claim limitation is interpreted in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. sixth paragraph. 
Claim Rejections – 35 USC § 112
In view of Applicant’s amendments, the Previous Action’s § 112 rejections are withdrawn.
Claim Rejections – 35 USC § 101
8.	In view of the examiner’s amendments herein, the Previous Action’s § 101 rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by attorney-of-record Michael Ritter (Reg. No. 71,540) on 11 August 2022 for the reasons set forth in the attached interview summary.
	
Claims 1, 12 and 23 are amended as follows:

1. (Currently Amended) A method of testing software configured to display a plurality
of digital images, the method comprising:
receiving, at one or more computing devices, each computing device having a memory
and a hardware processor, and the computing devices including a test machine and a capture
machine, a digital record, the digital record comprising a plurality of digital images having an
order, each of the digital images having a visual marker to indicate a respective location within
the order, wherein the digital images comprise test images including human-readable metrics
added to pixel data, and wherein the digital record comprises a sinusoidal pattern;
providing, at the one or more computing devices, instructions to display the digital
images, the instructions including an expected sequence, wherein the expected sequence includes
a variable rate of display of frames;
running the software, at the test machine 
digital images in accordance with the expected sequence;
displaying the digital images on a graphical user interface;
detecting, at the capture machine 
detecting each visual marker of a respective digital image to identify when each digital image is
displayed;
comparing, at the one or more computing devices, the actual sequence and the expected
sequence to identify aberrations between the actual sequence and the expected sequence; and
quantifying, at the one or more computing devices, the effectiveness of the software at
displaying the digital record by determining whether the aberrations are within an expected
tolerance.

12. (Currently Amended) One or more computer readable non-transitory storage media
embodying software that is operable when executed to:
receive, at one or more computing devices, each computing device having a memory and
a hardware processor, the computing devices including a test machine and a capture machine, a
digital record, the digital record comprising a plurality of digital images having an order, each of
the digital images having a visual marker to indicate a respective location within the order,
wherein the digital images comprise test images including human-readable metrics added to
pixel data, and wherein the digital record comprises a sinusoidal pattern;
provide, at the one or more computing devices, instructions to display the digital images,
the instructions including an expected sequence, wherein the expected sequence includes a
variable rate of display of frames;
run software-to-be-tested, at the test machine 
the digital images in accordance with the expected sequence;
display the digital images on a graphical user interface;
detect, at the capture machine 
detecting each visual marker of a respective digital image to identify when each digital image is
displayed;
compare, at the one or more computing devices, the actual sequence and the expected
sequence to identify aberrations between the actual sequence and the expected sequence; and
quantify, at the one or more computing devices, the effectiveness of the software-to-be-tested at displaying the digital record by determining whether the aberrations are within an
expected tolerance.

23. (Currently Amended) A system comprising: one or more hardware processors; and
a memory coupled to the processors comprising instructions executable by the processors, the
processors being operable when executing the instructions to:
receive, at one or more computing devices, each computing device having a memory and
a hardware processor, the computing devices including a test machine and a capture machine, a
digital record, the digital record comprising a plurality of digital images having an order, each of
the digital images having a visual marker to indicate a respective location within the order,
wherein the digital images comprise test images including human-readable metrics added to
pixel data, and wherein the digital record comprises a sinusoidal pattern;
provide, at the one or more computing devices, instructions to display the digital images,
the instructions including an expected sequence, wherein the expected sequence includes a
variable rate of display of frames;
run software-to-be-tested, at the test machine 
the digital images in accordance with the expected sequence;
display the digital images on a graphical user interface;
detect, at the capture machine 
detecting each visual marker of a respective digital image to identify when each digital image is
displayed;
compare, at the one or more computing devices, the actual sequence and the expected
sequence to identify aberrations between the actual sequence and the expected sequence; and
quantify, at the one or more computing devices, the effectiveness of the software-to-be-tested at displaying the digital record by determining whether the aberrations are within an
expected tolerance.



-End-


Allowable Subject Matter
Claims 1, 3, 5-9, 12, 14, 16-20, 23, 25, and 27-31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196